Citation Nr: 1617135	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  14-07 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for skin disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Anthony Vieux, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1983 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In March 2016, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

At the March 2016 hearing, the Veteran indicated that he might seek service connection for left knee and psychiatric disabilities.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran's degenerative arthrosis of the lumbar spine with retrolisthesis had its onset in service.






CONCLUSION OF LAW

Degenerative arthrosis of the lumbar spine with retrolisthesis was incurred in service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran essentially asserts that service connection is warranted because he injured his back in service and has had recurrent back problems since that time.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Post-service VA treatment records show complaints of back pain and treatment for this condition.  The Veteran has a current diagnosis of degenerative arthrosis of the lumbar spine with retrolisthesis of L5 with respect to L4.  He has been treated with pain medication for this back disability.

Service treatment records reflect that the Veteran was diagnosed with back strain in October 1983 and July 1985.  A July 1986 service treatment record indicates that he had chronic low back pain subsequent to an injury in August 1985.  The Veteran testified at the March 2016 hearing that during service he injured his back secondary to slipping and falling down a flight of stairs when he was on the USS John F. Kennedy.  He stated that he has had back problems since service.  His wife also testified that he injured his back in service.  Further, she stated that he has had back problems since separation from service.  A May 2008 VA treatment record reflects a diagnosis of low back pain.  An October 2008 VA treatment record shows that he reported having low back pain that began after he injured his back in service, and that his pain had not significantly changed since service.  January 2009 x-rays show L1-2 degenerative arthrosis and L4 anterolisthesis.  The Veteran consistently reported at his June 2010 VA examination and in written statements that his back disability manifested in service and has continued to the present.  

The June 2010 VA examiner noted a diagnosis of degenerative arthrosis of the lumbar spine with retrolisthesis of L5 with respect to L4, and opined that the Veteran's back disability is less likely as not caused by or a result of his back injury during service.  The examiner explained that the first documentation of treatment for back pain was in 2000 with no further documentation until 2006, following an injury to his back.  Little weight is given to the examiner's opinion because the Veteran's treatment records reflect that the onset of his degenerative arthrosis of the lumbar spine with retrolisthesis symptomatology was during service and he has consistently reported having back pain since service.

The Veteran and his wife have provided competent and credible testimony regarding the onset of his current back disability during service.  Given that there is persuasive lay testimony demonstrating that the Veteran's degenerative arthrosis of the lumbar spine with retrolisthesis symptoms occurred in service, and the post-service treatment records confirm the diagnosis of the disability and the onset of symptoms during service, the Board finds that the Veteran's condition was incurred while he was on active duty.  As such, service connection is warranted.  Finally, at the hearing, the Veteran indicated that a grant of service connection for any back disability would satisfy his appeal.  As such, no discussion of VA's duty to notify or assist is necessary.


ORDER

Service connection for degenerative arthrosis of the lumbar spine with retrolisthesis is granted.


REMAND

Although the Veteran filed a claim for service connection for skin disability, to include psoriasis, at the March 2016 hearing, he expanded his claim to include psoriatic arthritis.  The Veteran testified that he started having skin problems in service, and post-service he was diagnosed with psoriasis and psoriatic arthritis.  He indicated that his skin condition affects 90 percent of his body including his feet, hands, back, and thighs.  

Service treatment records do not reflect a diagnosis of psoriasis or psoriatic arthritis.  However, they do show diagnoses of tinea pedis and tinea cruris.  Post-service VA treatment records show complaints of skin problems and treatment for this condition.  Post-service treatment records also reflect diagnoses of psoriasis and psoriatic arthritis.

The Board has a duty to sympathetically read the Veteran's claim and determine all potential claims raised by the evidence.  See Ingraham v. Nicholson, 21 Vet. App. 232 (2007).  Thus, his claim for psoriasis must be interpreted to include all conditions related to psoriasis that the symptomology reasonably supports, including psoriatic arthritis.  See Clemons v Shinseki, 23 Vet. App. 1 (2009).

The June 2010 VA examiner opined that the Veteran's current complaints of psoriasis is not caused by or a result of his treatment for tinea cruris during service.  The examiner explained that tinea cruris is a fungal infection and psoriasis is a hereditary disorder and not caused by a fungus.  However, the examiner's medical opinion is inadequate because the examiner did not consider the Veteran's competent report of psoriatic symptomatology since service.

At the hearing, the Veteran stated that he currently receives treatment at the Birmingham VAMC and private treatment at St. Vincent's Hospital.  He also stated that in the past he received treatment from the Kirklin Clinic, which is part of the UAB Health Care System.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Because the June 2010 VA examiner's opinion is inadequate, remand is necessary to obtain an adequate examination and medical opinion regarding the Veteran's claim.  In addition, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records, including records from St. Vincent's Hospital and Kirklin Clinic - UAB Health Care System.  Any additional, pertinent VA treatment records should be physically or electronically associated with the claims folder.  Further, the RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file all VA medical records pertaining to the Veteran.

2.  After obtaining any necessary authorizations from the Veteran, obtain and associate with the claims file any additional pertinent treatment records identified by the Veteran, including records from St. Vincent's Hospital and Kirklin Clinic - UAB Health Care System.

3.  Notify the Veteran that he may submit additional lay statements of the nature and onset of his skin symptoms from himself as well as from other individuals who have first-hand knowledge of such symptoms, to include his skin symptoms since service.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any acquired skin disorder(s) found to be present.  

The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and recurrence of symptoms since service and opine as to whether it is at least as likely as not that any acquired skin disorder found to be present are related to or had their onset during service.  

Further, if psoriatic arthritis is found to be present, the examiner should opine as to whether this condition is related to any acquired skin disorder that had its onset during service, became manifest within one year of discharge, or is otherwise related to service.

The examiner's report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.  

5.  Readjudicate the appeal.  If any benefit sought is denied or is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


